--------------------------------------------------------------------------------


--------------------------------------------------------------------------------





EXHIBIT 10.1.a
 
CONTINUITY AGREEMENT




 
This Continuity Agreement ("Agreement") is entered into as of December 1, 2007,
by and between AGL RESOURCES INC. (the "Company"), on behalf of itself and AGL
Services Company (its wholly owned subsidiary and the Executive's employer), and
John W. Somerhalder II (the "Executive").
 
WHEREAS, Executive is presently employed by the Company or one of its
subsidiaries in a key management capacity; and
 
WHEREAS, the Company's Board of Directors desires to assure, and has determined
that it is appropriate and in the best interests of the Company and its
shareholders to reinforce and assure, the continued attention and dedication of
certain key executives of the Company and its subsidiaries to their duties of
employment without personal distraction or conflict of interest as a result of
the possibility or occurrence of a change in control of the Company; and
 
WHEREAS, the Company's Board of Directors has authorized the Company to enter
into continuity agreements with those key executives of the Company and its
subsidiaries designated by the Compensation Committee of the Company's Board of
Directors (the "Committee"); and
 
WHEREAS, the Executive is a key executive of the Company or one of its
subsidiaries and has been designated by the Committee as an executive to be
offered such a continuity agreement with the Company.
 
NOW THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration including, but not limited to, Executive's continuing
employment with the Company or one of its subsidiaries, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
SECTION 1
 
DEFINITIONS
 
1.1.           "Accrued Benefits" shall mean the Executive's earned but unpaid
base salary, Earned and Unused Vacation Pay, unreimbursed business expenses and
all other amounts earned by (but not paid to) or owed to Executive through and
including the date of the Qualifying Termination.
 
1.2.           "Announcement" shall mean a press release issued by the Company
announcing the intention to engage in a transaction or event that is expected to
result in a Change in Control of the Company as defined hereunder.
 
1.3.           "Annual Bonus Amount" shall mean the product of (a) times (b),
where (a) is a percentage equal to the greatest percentage of the Executive's
annual rate of base salary upon which an annual incentive payment was paid to
the Executive under the Company's annual incentive program during the three
calendar years prior to the calendar year of the Qualifying Termination (by way
of example, if the highest annual incentive payment, expressed as a percentage
of Executive's base salary, paid to Executive during said three year period was
100% of Executive's base salary, then (a) would equal 100%), and (b) is the
greater of the Executive's annual rate of base salary in effect upon the date of
the Qualifying Termination, or the Executive's annual rate of base salary in
effect as of the earliest of the date of the Announcement, the date of a Change
in Control or the date of the Consummation of a Change in Control Transaction.
 
1.4.           "Board" shall mean the Board of Directors of the Company.
 
1.5.           "Cause" shall mean:
 
(a)           willful fraud, dishonesty or malfeasance by the Executive in
connection with the Executive's employment with the Company or one of its
subsidiaries which results in material harm to the Company or one of its
subsidiaries;
 
(b)           the Executive's continued failure to substantially perform the
duties and responsibilities of the Executive's position after written notice
from the Company setting forth the particulars of such failure and a reasonable
opportunity of not less than thirty (30) business days to cure such failure; or
 
(c)           the Executive's plea of guilty or nolo contendere to, or
conviction of, a felony.
 

--------------------------------------------------------------------------------


Cause shall be determined by two-thirds of the members of the Board (excluding
for this purpose the Executive if a member of the Board) at a meeting at which
the Executive may appear and present his or her position.  No act or failure to
act on the part of the Executive shall be considered "willful" unless it is done
by the Executive in bad faith or without reasonable belief that the Executive's
action or omission was in the best interests of the Company or one of its
subsidiaries.  Any act or failure to act that is based upon authority given
pursuant to a resolution duly adopted by the Board, or the advice of counsel for
the Company or one of its subsidiaries, shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.


1.6.           "Change in Control" shall mean the earliest of the following to
occur:
 
(a)           The date any one person, or more that one person acting as a group
(as determined under Treasury Regulation 1.409A-3(i)(5)(v)(B), a "Group"),
acquires ownership of stock of the Company that, together with stock held by
such person or Group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company.  If any one
person or Group is considered to own more than 50% of the total fair market
value or total voting power of the Company, the acquisition of additional
control of the Company by the same person or Group is not considered to cause a
Change in Control of the Company;
 
(b)           The date any one person or Group acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Company;
 
(c)           The date a majority of the members of the Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of their
appointment or election; or
 
(d)           The date that any one person or Group, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than fifty percent (50%) of the total
gross fair market value of all assets of the Company immediately before such
acquisition or acquisitions.  For this purpose, gross fair market value means
the value of the assets of the Company, or the assets being disposed of,
determined without regard to any liabilities associated with such assets.
 
 
It is intended that there will be a Change in Control under this Agreement only
to the extent such event or transaction would constitute a "change in control
event" as such term is defined in Treasury Regulation Section 1.409A-3(i)(5) and
thus the provisions of the definition of Change in Control shall be applied and
interpreted consistent with the provisions of such Treasury Regulation, as
amended from time to time; recognizing however, that the definition of Change in
Control in this Agreement may be more restrictive in certain respects than the
definition contained in Treasury Regulation Section 1.409A-3(i)(5).


1.7.           "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
1.8.           "Company" shall mean AGL Resources Inc., or a successor thereto.
 
1.9.           "Consummation of a Change in Control Transaction" shall mean the
earlier of the date on which a person or Group first becomes the beneficial
owner of the requisite number of securities of the Company described in Sections
1.6(a) or (b), the date as of which a majority of the Board has been replaced,
as described in Section 1.6(c), or the date on which the person or Group
acquires the requisite percentage of Company assets, as described in Section
1.6(d).
 
1.10.           "Coverage Period" shall mean the period beginning on the earlier
of (a) the date of an Announcement, (b) the date of a Change in Control, or (c)
the date of the Consummation of a Change in Control Transaction, and ending on
the earlier of (i) the second anniversary of the date of the Consummation of a
Change in Control Transaction, (ii) if applicable, the date the Company publicly
announces it is abandoning the transaction or event that was the subject of an
Announcement, or (iii) if applicable, the date the Company publicly announces it
is abandoning the transaction that constituted a Change in Control pursuant to
Section 1.6(b).
 
1.11.           "Disability" shall mean, for purposes of this Agreement, the
Executive's absence from the full-time performance of the Executive's duties
pursuant to a determination made in accordance with the procedures established
by the Company in connection with the Company's long-term disability benefits
plan (as in effect as of the earliest of the date of the Announcement, the date
of a Change in Control or the date of the Consummation of a Change in Control
Transaction) that the Executive is disabled as a result of incapacity due to
physical or mental illness.
 
1.12.           "Earned and Unused Vacation" shall mean the difference between
(a) Earned Vacation (as hereinafter defined), and (b) the actual number of hours
of vacation taken by the Executive from January 1 of the calendar year in which
the Qualifying Termination occurs through and including the date of the
Qualifying Termination; provided that if the difference between (a) and (b) is a
negative number, then Executive's Earned and Unused Vacation shall be deemed to
be zero.
 

--------------------------------------------------------------------------------


1.13.           "Earned and Unused Vacation Pay" shall mean the product of (a)
the Executive's annual rate of base salary in effect on the date of the
Qualifying Termination divided by 2080, and (b) the hours of Executive's Earned
and Unused Vacation.
 
1.14.           "Earned Vacation" shall mean the product of (a) the aggregate
number of hours of vacation which Executive is entitled to take during the
calendar year in which the Qualifying Termination occurs, and (b) the quotient
obtained by dividing (i) the number of calendar days from January 1 of the year
in which the Qualifying Termination occurs through and including the date of the
Qualifying Termination, by (ii) 365.
 
1.15.           "Effective Date" shall mean December 1, 2007.
 
1.16.           "Good Reason" shall mean the occurrence of one or more of the
following without the Executive's express written consent:
 
(a)           any material diminution in the Executive's position, duties or
responsibilities with the Company or any change that would constitute a material
adverse alteration in the Executive's duties, responsibilities or other
conditions of employment, from those in effect as of the earliest of the date of
the Announcement, the date of a Change in Control or the date of the
Consummation of a Change in Control Transaction; provided, that, it will be
deemed that this purpose it would be a material diminution in the Executive's
position, duties or responsibilities with the Company if the Executive retains
the same title or position with the Company but the Company was not a public
company and the Executive did not have the same title or position at the
ultimate public parent of the Company;
 
(b)           any material diminution in the Executive's rate of annual base
salary or annual incentive compensation opportunity (i.e., annual cash bonus
opportunity under the Annual Incentive Plan or a successor plan) from the rate
of annual base salary and annual incentive compensation opportunity in effect as
of the earliest of the date of the Announcement, the date of a Change in Control
or the date of the Consummation of a Change in Control Transaction;
 
(c)           any material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to a corporate officer or
employee instead of [this provision only for CEO-reporting directly to the
Board] [and for CFO and GC-reporting directly to the CEO or the Board];
 
(d)           any action or inaction that constitutes a material breach by the
Company of any agreement under which the Executive provides services to the
Company; or
 
(e)           any material change in the geographic location at which the
Executive must perform services for the Company, which the Company has
determined is a change in the Executive's primary employment location to a
location which is in excess of fifty (50) miles from the Executive's primary
employment location as of the earliest of the date of the Announcement, the date
of a Change in Control or the date of the Consummation of a Change in Control
Transaction.
 
1.17.           "Prorated Annual Bonus" shall mean a payment equal to the
product of (a) times (b), where (a) is the Annual Bonus Amount, and (b) is a
fraction, the numerator of which is the number of days in the calendar year in
which the Qualifying Termination occurs that the Executive was employed by the
Company or one of its subsidiaries, and the denominator of which is 365.
 
1.18.           "Qualifying Termination" shall mean the occurrence of anyone or
more of the following events:
 
(a)           the termination of Executive's employment by the Company or its
subsidiary, as applicable, without Cause; or
 
 
(b)           Executive's termination of his or her employment with the Company
or its subsidiary, as applicable, for Good Reason.


A Qualifying Termination shall not include a termination of Executive's
employment by reason of the Executive's death, the Executive's Disability, the
Executive's termination of his or her employment without Good Reason, or the
termination of the Executive's employment for Cause.  To qualify as a
termination for Good Reason, the Executive must provide notice to the Company
within ninety (90) days of the initial existence of the condition constituting
Good Reason and give the Company thirty (30) days to remedy such condition.



--------------------------------------------------------------------------------


 
SECTION 2
 
TERM OF AGREEMENT
 
2.1.           Term.  Subject to Section 2.2, this Agreement shall commence on
the Effective Date and shall continue in effect until November 30, 2009 (the
"Term").
 
2.2.           Modification of Term.  In the event that an Announcement or a
Change in Control occurs during the Term, the term of this Agreement shall
automatically and irrevocably become a term ending on the later of the last day
of the Term or the second anniversary of the date of Consummation of a Change in
Control Transaction.  This Agreement shall be assigned to, and shall be assumed
by, any successor to the Company upon Consummation of a Change in Control
Transaction.  During the modified term pursuant to this section, this Agreement
shall not be terminated or amended, altered or nullified by the Company or its
successor without the Executive's written consent.
 
2.3.           No Assurances.  Executive acknowledges and agrees that, except as
is otherwise expressly provided in Section 2.2, (i) there is no assurance that,
upon the expiration of the Term of this Agreement, this Agreement will be
renewed or extended, (ii) the Company has no obligation to renew or extend this
Agreement, and (iii) Executive has no right to any such renewal or
extension.  Executive acknowledges and agrees further that in the event the
Company, in its sole discretion, elects to offer Executive a renewal or
extension of this Agreement or a new agreement following the expiration of the
Term of this Agreement, except for an extension pursuant to Section 2.2, there
can be no assurance as to the terms of any such renewal, extension or new
agreement, the Company has made no representations to Executive with respect
thereto and nothing contained in this Agreement shall be relevant, or of any
precedential value whatsoever, in determining the terms of any renewal,
extension or new agreement.
 
SECTION 3
 
CHANGE IN CONTROL BENEFITS
 
3.1.           Qualifying Termination Payments and Benefits.  Subject to Section
4 hereof, the Company shall provide to the Executive the payments and benefits
described below if the Executive has a Qualifying Termination during the
Coverage Period.
 
(a)           Accrued Benefits and Prorated Annual Bonus.  As soon as
practicable (but no later than fifteen (15) business days or, if applicable, the
date specified in Section 4.1(b) hereof) following the Qualifying Termination,
the Company shall pay to the Executive a lump sum cash payment equal to
Executive's (i) Accrued Benefits, and (ii) Prorated Annual Bonus. Payments made
under this subparagraph (a) shall constitute full satisfaction to the Executive
for the accrued pay and benefits described in this subparagraph.
 
(b)           Severance Benefit.  As soon as practicable (but no later than
fifteen (15) business days or, if applicable, the date specified in Section
4.1(b) hereof) following the Qualifying Termination, the Company shall pay to
the Executive a lump sum cash payment equal to two (2) multiplied by the sum of
(i) and (ii), where (i) equals the greater of the Executive's annual rate of
base salary in effect upon the date of the Qualifying Termination, or the
Executive's annual rate of base salary in effect as of the earliest of the date
of the Announcement, the date of a Change in Control or the date of the
Consummation of a Change in Control Transaction, and (ii) equals the Annual
Bonus Amount.
 
(c)           Supplemental Retirement Benefits.  As soon as practicable (but no
later than fifteen (15) business days or, if applicable, the date specified in
Section 4.1(b) hereof) following the Qualifying Termination, the Company shall
pay to the Executive a lump sum cash payment equal to
 
(i)           the excess of (A) the present value (determined as of the date of
the Qualifying Termination) of the lump-sum actuarial equivalent of the benefit
the Executive would have received, giving the Executive credit for two (2)
additional years of age and service (for all purposes, including, but not
limited to, vesting and accrual of benefits) (such two (2) additional years,
referred to hereinafter as the "Severance Period"), under (1) the AGL Resources
Inc. Retirement Plan, as amended (the "Retirement Plan"), and (2) the AGL
Resources Inc. Excess Benefit Plan (the "Excess Plan"), in each case utilizing
actuarial assumptions (including the discount rate used in the present value
calculation) no less favorable to the Executive than those in effect under the
Retirement Plan immediately prior to the earliest of the date of the
Announcement, the date of a Change in Control or the date of the Consummation of
a Change in Control Transaction, and assuming that, for purposes of determining
benefits under the Retirement Plan and the Excess Plan, the benefits would have
commenced at the end of the Severance Period (or, if later, the earliest date
distribution of the Executive's benefits could commence under the plans) and the
Executive's covered annual compensation ("Covered Compensation") during the
Severance Period would have been equal to the Executive's annual rate of Covered
Compensation at the time of the Qualifying Termination or, if greater, at the
earliest of the date of the Announcement, the date of a Change in Control or the
date of the Consummation of a Change in Control Transaction, over (B) the
present value (determined as of the date of the Qualifying Termination) of the
lump-sum actuarial equivalent of the Executive's actual benefits accrued as of
the date of the Qualifying Termination, if any, under the Retirement Plan and
the Excess Plan (assuming the benefits would have commenced at the end of the
Severance Period (or, if later, the earliest date distribution of the
Executive's benefits could commence under the plans), and utilizing the same
actuarial assumptions as used above in subsection (A) of this Section
3.1(c)(i)); and
 

--------------------------------------------------------------------------------


(ii)           an amount equal to the sum of the additional contributions (other
than before tax and after tax contributions by the Executive) that would have
been made or credited (but, due to the Qualifying Termination, will not
otherwise be made or credited) during the Severance Period (as defined in
Section 3.1(c)(i) above) by the Company or a subsidiary to the Executive's
account(s) under the AGL Resources Inc. Retirement Savings Plus Plan, as amended
(the "Savings Plan"), and/or the AGL Resources Inc. Nonqualified Savings Plan,
as amended, determined by assuming that,
 
(A)           the Executive's employment had continued through the Severance
Period;
 
(B)           the Executive's compensation recognized by each such plan (with
respect to the Savings Plan, subject to any Code limitations on covered
compensation under qualified plans) would, during the Severance Period, have
been equal to (1) the Executive's annual rate of base salary at the time of the
Qualifying Termination or, if greater, at the earliest of the date of the
Announcement, the date of a Change in Control or the date of the Consummation of
a Change in Control Transaction, and (2) the Annual Bonus Amount; and
 
(C)           with respect to matching and/or discretionary contributions, the
Executive's amount of pre-tax deferral contributions and the Company's matching
contribution, in each year during the Severance Period, would have been equal to
the maximum amount allowed under the applicable plan at the time of the
Qualifying Termination or, if greater, at the earliest of the date of the
Announcement, the date of a Change in Control, or the date of the Consummation
of a Change in Control Transaction.
 
(d)           Stock Options Restricted Stock, Performance-Based Stock and Other
Long-Term Incentive Awards.  Subject to Section 4 hereof, in the event of a
Qualifying Termination during the Coverage Period, any outstanding stock
options, restricted stock, performance share, performance unit or other
long-term incentive awards of the Executive shall become vested and/or
exercisable in accordance with the terms of the plan and/or award agreements
under which such grants and awards were made as if a change in control (as
defined in each applicable plan or award agreement) had occurred immediately
prior to, and on the same day as, the Qualifying Termination.  Upon the
occurrence of a change in control (as defined in each applicable plan or award
agreement), all grants and awards shall be subject to the provisions of the plan
and award agreements under which they were made.  With regard to any outstanding
stock options, the Executive shall have a period of one (1) year (subject to the
expiration of the original term of the option) following the date of the
Qualifying Termination in which to exercise such options; provided that such
extension of the period to exercise shall not extend the exercise period beyond
the earlier of (i) the latest date upon which the option could have expired by
its terms, or (ii) the tenth (10th) anniversary of the original date of grant;
and further provided that if the plan or option agreement under which such
options were granted provides a longer period of exercise for which the
Executive would be eligible, then such longer period shall be available to the
Executive.
 
(e)           Welfare Benefits.
 
(i)  The Company shall provide the Executive with continued life insurance and
disability insurance coverage (provided, however, that long-term disability
insurance coverage shall not be provided if, following the Executive's
termination of employment, the Executive is not eligible to receive coverage
under the Company's group long-term disability insurance policy because the
Executive is no longer an employee) on the same basis (including premium) as
active employees until the earlier of (i) twenty four (24) months after the
Executive's Qualifying Termination, or (ii) the commencement of comparable
coverage with a subsequent employer.
 
(ii)  In addition, as long as the Executive pays a monthly premium equal to the
amount which is the COBRA premium for such coverage, the Company shall provide
the Executive and, as applicable, the Executive's eligible dependents with
continued medical and dental coverage, on the same basis (excluding premiums) as
provided to the Company's active executives and their dependents, as applicable,
until the earlier of (i) twenty four (24) months after the Executive's
Qualifying Termination, or (ii) the date the Executive is first eligible for
comparable coverage with a subsequent employer.  As a separate payment under
this Agreement, each month coverage continues under this clause (ii), the
Company shall pay to the Executive an amount equal to the excess of the COBRA
premium for such coverage over the active employee cost for such medical
coverage, each as determined on the date of the Executive’s Qualifying
Termination.
 
(iii)  The medical coverage provided under this section shall not count against
any COBRA continuation coverage required by law.
 


(f)           Outplacement Benefits.  If so requested by the Executive,
outplacement services shall be provided for up to one (1) year following the
Qualifying Termination by a professional outplacement provider; provided, that,
such outplacement services shall be provided at a cost to the Company of not
more than 25% of the Executive's base salary in effect as of the date of the
Announcement.
 

--------------------------------------------------------------------------------


SECTION 4
LIMITATIONS ON PAYMENTS AND EXCISE TAX


4.1.           Limitation on Payments and Benefits.
 
(a)           If any of the payments and benefits provided under this Agreement
and/or under any other agreement with, or plan of, the Company or one of its
subsidiaries (the "Total Payment") (a) constitute a "parachute payment" as
defined in Code Section 280G and exceed three (3) times the Executive's "base
amount" as defined under Code Section 280G(b)(3) by less than ten percent (10%)
of three (3) times the Executive's base amount, and (b) would, but for this
Section 4.1, be subject to the excise tax imposed by Code Section 4999, then the
Executive's payments and benefits under this Agreement shall be reduced and
payable only as to the maximum amount which would result in no portion of such
Total Payment being subject to excise tax under Code Section 4999.
 
(b)           If a reduction of the Total Payment is necessary under this
section, the Executive shall be entitled to select which payments and/or
benefits will be reduced and the manner and method of any such
reduction.  Within ten (10) days after the amount of any required reduction in
payments and benefits is finally determined under Section 4.3, the Executive
shall notify the Company in writing regarding which payments and benefits are to
be reduced.  If no notification is given by the Executive, the Company will
determine which payments and/or benefits to reduce.  If the Company is required
to determine which payments and/or benefits to reduce, it shall make such
determination as soon as practicable, but no later than the fifteenth (15th) day
after the amount of any required reduction in payments and benefits is finally
determined under Section 4.3.  If, as a result of any reduction required by this
section, amounts previously paid or benefits previously provided to the
Executive exceed the amount to which the Executive is entitled, the Executive
will promptly return the excess amount to the Company.  In no instance shall the
reductions provided in this Section 4.1 cause the payments required by Sections
3.1(a), (b) or (c) be made any later than two and one-half (2½) months after the
end of the year in which the Executive terminates employment with the Company
and its Subsidiaries.
 
4.2.           Gross Up Payments for Excise Tax.  If the Total Payment
constitutes a "parachute payment" as defined in Code Section 280G and exceeds
three (3) times the Executive's "base amount" as defined under Code Section
280G(b)(3) by at least ten percent (10%) of three (3) times the Executive's base
amount, the Company shall provide to Executive, in cash, an additional payment
in an amount to cover the full excise tax due under Code Section 4999 (including
any interest and/or penalties), plus the Executive's city, state and federal
income and employment taxes on this additional payment (the "Gross-Up
Payment").  Any amount payable under this Section 4.2 shall be paid as soon as
possible following the date of the Executive's Qualifying Termination, but in no
event later than the end of the Executive's taxable year next following the
Executive's taxable year in which the related taxes are remitted to the taxing
authority.
 
4.3.           Accounting Firm.  All determinations required to be made under
this Section 4, including whether reductions are necessary or whether a Gross-Up
Payment is required, the amount of any such reduction or Gross-Up Payment and
the assumptions to be used in determining such reduction or payment, shall be
made by the accounting firm selected by the Company (the "Accounting
Firm").  The Accounting Firm shall provide detailed supporting calculations both
to the Company and to Executive within fifteen (15) business days of the receipt
of a notice from the Company or Executive that there has been a Qualifying
Termination or another event that could result in parachute payments under Code
Section 280G, or such earlier time as is requested by the Company.  The Company
shall not select as the Accounting Firm for this purpose any accountant or
auditor for the individual, entity, or group effecting the Change in Control
transaction (other than the Company) or any accountant or auditor that is
precluded from providing the services required by this Section 4.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.
 
4.4.           Subsequent Recalculation.  If Executive is entitled to a Gross-Up
Payment under Section 4.2 and the Internal Revenue Service subsequently
increases the excise tax owed by the Executive, the Company shall reimburse the
Executive for the full amount necessary to make the Executive whole on an
after-tax basis (less any amounts received by the Executive that the Executive
would not have received had the computations initially been computed as
subsequently adjusted), taking into consideration the amount of any underpaid
excise tax, and any related interest and/or penalties owed to the Internal
Revenue Service.  This reimbursement for the Gross-Up Payment increase shall be
made in no event later than the end of the Executive's taxable year next
following the Executive's taxable year in which the related taxes are remitted
to the taxing authority.
 
SECTION 5
SUCCESSORS AND ASSIGNMENT


5.1.           Successors.  The Company shall require any successor (whether
pursuant to a Change in Control transaction, direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform the
Company's obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall constitute a material
breach of the Agreement and shall entitle the Executive to terminate the
Executive's employment with Good Reason immediately prior to or at any time
after such succession.  Any successor to the Company shall be deemed to be the
Company for all purposes of this Agreement.
 

--------------------------------------------------------------------------------


5.2.           Assignment by Executive.  This Agreement shall inure to the
benefit of and be enforceable by the Executive's executor and/or administrators,
heirs, devisees, and legatees.  If the Executive should die while any amount
would be payable to Executive hereunder had the Executive continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive's estate.  Executive's rights
hereunder shall not otherwise be assignable.
 
SECTION 6
CONFIDENTIALITY; NON-DISPARAGEMENT;
NON-SOLICITATION; TRADE SECRETS


Without the prior written consent of the Company, Executive agrees hereby not to
disclose or use, directly or indirectly (except as may be required for the
performance of duties assigned by the Company or one of its subsidiaries or as
may be required by a court of competent jurisdiction), any trade secret or other
confidential information pertaining to the conduct of the Company's business,
unless and until such trade secret or confidential information is in the public
domain.  The Company's business, as that term is used herein, includes, but is
not limited to, the Company's and any of its subsidiaries' records, processes,
methods, data, reports, information, documents, equipment, training manuals,
customer lists and business secrets.  Executive further agrees that, during the
twenty-four (24) month period following a Qualifying Termination, Executive
shall not initiate contact with employees of the Company or any of its
subsidiaries for employment outside the Company or one of its subsidiaries,
including those employees who were employed by the Company or one of its
subsidiaries up to and including the date of the Qualifying Termination;
provided, however, that nothing contained herein shall prevent Executive from
responding to contacts initiated by such employees.  Except as may be compelled
by a court of competent jurisdiction or as may otherwise be required by law,
Executive shall take no action (including without limitation the making of any
oral or written statement) which action damages the reputation of the Company or
any of its subsidiaries.
 
SECTION 7
MISCELLANEOUS


7.1.           Contractual Rights to Benefits.  Except as expressly stated
herein, nothing herein contained shall require or be deemed to require the
Company to segregate, earmark, or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder; provided, however, that the Company may segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise as it deems
appropriate.
 
7.2.           Obligation Absolute; No Effect on Other Rights.  Except for
amounts that may be owed to the Company pursuant to Section 7.3 hereof, the
obligations of the Company to make the payments and provide the benefits to the
Executive and the Executive's dependents, and to make the arrangements provided
for herein shall be absolute and unconditional and shall not be reduced by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or a third party at any time, nor shall the amount of any payment or
benefit hereunder (except as provided for in Section 3.1(e)(ii) hereof) be
reduced by any compensation earned by Executive as a result of employment by
another employer.  Except as provided in Section 3.1(a) with respect to Accrued
Benefits and the Prorated Annual Bonus, and except as otherwise provided in
Section 7.8, the provisions of this Agreement, and any payment provided for
herein, shall not supercede or in any way limit the rights, benefits, duties or
obligations which the Executive may have now or in the future under any benefit,
incentive or other plan or arrangement of the Company or a subsidiary or any
other agreement with the Company or a subsidiary.
 
7.3.           Legal Fees and Expenses.  In addition to all other amounts
payable to the Executive under this Agreement, the Company shall pay the
Executive's legal fees and expenses (including, without limitation, any and all
court costs and attorneys' fees and expenses), as incurred by the Executive in
connection with or as a result of any claim, action or proceeding brought by the
Company or the Executive with respect to or arising out of this Agreement or any
provision hereof; provided, however, in the case of an action brought by the
Executive, if it is determined by an arbitrator or by a court of competent
jurisdiction that such action was frivolous or without merit, any remaining
unpaid legal fees or expenses shall not be paid and the Executive shall repay to
the Company all amounts previously paid by the Company under this Section
7.3.  No payment or reimbursement under this Section 7.3 shall be requested or
made, after the end of the calendar year following the calendar year in which
the expense was incurred.
 
7.4.           Dispute Resolution.  Notice of any dispute or controversy arising
under this Agreement shall be provided in writing to the other party.  If such
dispute is not resolved by mutual agreement of the parties within 60 calendar
days of the provision of such notice, Executive shall have the right and option
to elect (in lieu of litigation) to have any such dispute or controversy settled
by binding arbitration.  Such arbitration shall be conducted before a panel of
three (3) arbitrators sitting in a location selected by Executive in the
metropolitan area nearest to, and in the same county as, the Executive's place
of residence, in accordance with the rules of the American Arbitration
Association then in effect.  Executive's election to arbitrate, as herein
provided, and the decision of the arbitrators in that proceeding, shall be
binding on the Company and Executive.  The Company may elect to have a dispute
or controversy settled by binding arbitration only if such dispute or
controversy arises under Section 6 of this Agreement.
 

--------------------------------------------------------------------------------


7.5.           Notices.  Any notice required to be delivered to the Company, any
of its affiliates or the Committee by Executive hereunder shall be properly
delivered to the Company, any of its affiliates or the Committee when personally
delivered to, or received through the U.S. mail, postage prepaid, by:
 
AGL Resources Inc.
Attn: General Counsel
10 Peachtree Place, 19th Floor
Atlanta, GA 30309


Any notice required to be delivered to Executive by the Company, its affiliates
or the Committee hereunder shall be properly delivered to Executive when
personally delivered to, or actually received through the U.S. mail, postage
prepaid, by Executive.
 
7.6.           Amendment.  Except as otherwise provided in Sections 2.2 and 2.3
hereof, no provision of this Agreement may be amended, altered, modified, waived
or discharged unless such amendment, alteration, modification, waiver or
discharge is agreed to in a writing signed by both the Executive and such
officer of the Company as is specifically designated by the Committee or the
Board.  No waiver by any party to this Agreement, at any time, of any breach by
the other of, or of compliance by other party with, any condition or provision
of this Agreement to be performed or complied with by such other party shall be
deemed a waiver of any similar or dissimilar provision or condition of this
Agreement or any other breach or failure to comply with the same condition or
provision at any prior or subsequent time.
 
7.7.           Employment Status.  Nothing herein contained shall be deemed to
create an employment agreement between the Company and Executive providing for
the employment of Executive by the Company for any fixed period of
time.  Subject to the terms of any other agreement between the Company or a
subsidiary and the Executive, if any, Executive's employment with the Company or
a subsidiary is terminable at will by the Company or a subsidiary or Executive
and each shall have the right to terminate Executive's employment with the
Company or a subsidiary at any time, with or without Cause and with or without
Good Reason, subject to the Company's obligation to provide any payments or
benefits required hereunder.
 
7.8.           Entire Agreement.  Except as expressly provided herein, no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party to this
Agreement.  This Agreement represents the entire agreement between the parties
with respect to the subject matter hereof, and supersedes all prior discussions,
negotiations, and agreements concerning the subject matter hereof, including,
but not limited to, any prior severance agreement made between Executive and the
Company or any of its subsidiaries; provided, however, that nothing contained
herein shall prevent the Executive from receiving any severance benefits to
which he or she is entitled under the terms of a Company or subsidiary provided
severance plan if the Executive's termination of employment does not qualify as
a Qualifying Termination within the Coverage Period; provided, further, that
nothing contained herein shall prevent the Executive from receiving benefits to
which he or she may be entitled under any employee or retiree benefit or
incentive plan maintained or contributed to by the Company or one of its
subsidiaries, including, without limitation, the AGL Resources Inc. Executive
Post Employment Medical Benefit Plan or the AGL Resources Inc. retiree medical
plan.
 
7.9.           Tax Withholding.  The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, payroll or other taxes
legally required to be withheld.
 
7.10.           Severability.  In the event any provision of the Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
 
7.11.           Applicable Law.  To the extent not preempted by the laws of the
United States, the law of the State of Georgia shall be the controlling law in
all matters relating to this Agreement.
 
7.12.           Specified Employee.  If the Executive is considered a "specified
employee" (as that term is defined in Treasury Regulations Section 1.409A-1(i)),
as of the date of the Executive's separation from service, payments of amounts
under this Agreement which are considered "deferred compensation" under Code
Section 409A and paid based upon a separation from service may not be made or
otherwise begin until the date that is six months after the date of separation
from service (or, if earlier than the end of the six-month period, the date of
death of the specified employee) to the extent such is required pursuant to Code
Section 409A.
 
7.13.           409A.  It is the intent of the parties to this Agreement that
this Agreement comply with Code Section 409A and the regulations issued pursuant
thereto and the provisions of this Agreement shall be interpreted to be
consistent therewith.
 

--------------------------------------------------------------------------------


7.14.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement, to
be effective as of the day and year first written above.
 
COMPANY:


AGL RESOURCES INC.




By:           /s/ Arthur E. Johnson


Title:           Chairman, Compensation and Management
Development Committee




EXECUTIVE:




/s/ John W. Somerhalder II
               Signature










[THIS DOCUMENT HAS BEEN EXECUTED IN DUPLICATE]


--------------------------------------------------------------------------------


